This is an appeal by the Gulf Pipe Line Company from the action of the State Board of Equalization in reassessing and revaluing its property for purposes of taxation, and increasing the value thereof, taken by said board on the 13th day of August, 1914.
In this court it is stipulated by and between the Attorney General and counsel for the Gulf Pipe Line Company as follows:
"It is hereby agreed and stipulated that the increased assessment appealed from in the above-styled matter was made by the State Board of Equalization under identically the same facts as the assessment made against the Prairie Oil   Gas Company, as shown by the record in Prairie Oil   Gas Company v.Cruce et al., 45 Okla. 774, 147 P. 152, *Page 563 
and that on the facts shown by the record in the above appeal the decision in the Prairie Oil   Gas Case controls this case; and for this reason it is further stipulated that the appeal be submitted to the court without putting the parties thereto to the expense of printing briefs."
In pursuance of said stipulation, and upon the authority of the above-entitled cause, the action of the State Board of Equalization must be reversed, and the cause remanded, with directions to proceed in accordance with the directions contained in said cause.
All the Justices concur.